     Case 1:20-cv-01643-DAD-GSA Document 16 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFREY TALAMANTES,                               No. 1:20-cv-01643-DAD-GSA (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    MERCED COUNTY JAIL, et al.,
                                                        (Doc. No. 13)
15                       Defendants.
16

17           Plaintiff Jeffrey Talamantes is a state prisoner proceeding pro se and in forma pauperis

18   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 8, 2021, the assigned magistrate judge issued findings and recommendations,

21   recommending that plaintiff’s motion for preliminary injunctive relief be denied due to a lack of

22   jurisdiction. (Doc. No. 13.) Specifically, the magistrate judge found that the preliminary relief

23   sought by plaintiff would not remedy any of the claims upon which the case proceeds, and that

24   the court lacked personal jurisdiction to order injunctive relief because no defendants have yet

25   appeared in this action. (Id. at 2.) Plaintiff was granted fourteen days in which to file objections

26   to the findings and recommendations. (Id. at 3) The time for filing objections has since passed,

27   and no objections have been filed.

28   /////
                                                        1
     Case 1:20-cv-01643-DAD-GSA Document 16 Filed 09/07/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on June 8, 2021 (Doc. No. 13) are

 6                  adopted in full;

 7          2.      Plaintiff’s motion for preliminary injunctive relief (Doc. No. 11) is denied; and

 8          3.      The matter is referred back to the assigned magistrate judge for further

 9                  proceedings.

10   IT IS SO ORDERED.
11
        Dated:     September 4, 2021
12                                                     UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
